Citation Nr: 0523344	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether a May 1993 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
hypertension.  

2.  Whether a May 1993 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
arteriosclerotic heart disease.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for displacement of a 
right lower incisor and bicuspid teeth.  

4.  Entitlement to service connection for hypertrophic left 
knee strain.  

5.  Entitlement to service connection for residuals of a left 
knee soft tissue injury.  

6.  Entitlement to service connection for a tear of the 
posterior horn of the left knee.  

7.  Entitlement to service connection for bilateral hearing 
loss with tinnitus.  

8.  Entitlement to service connection for rheumatoid 
arthritis of the hands and shoulders.  

9.  Entitlement to service connection for sickle cell anemia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1962 to September 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The issues relating to service connection for hypertension 
and arteriosclerotic heart disease were the subject of a 
rating decision in May 1993 that denied the claimed benefits.  
However, the Board, on its own motion, will consider the 
issue of whether that rating decision was clearly and 
unmistakably erroneous as to that denial.  In addition, 
although the issues relating to service connection for left 
knee disabilities was considered and certified by the RO as 
whether new and material evidence has been presented to 
reopen those claims, the Board will consider the larger issue 
of entitlement to service connection for those disabilities.  
In light of action taken herein, the Board finds that the 
veteran is not prejudiced by the Board's action as to those 
issues.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993)


FINDINGS OF FACT

1.  A May 1993 rating decision denied service connection for 
hypertension.  The veteran was notified of that decision and 
did not file a notice of disagreement within one year of that 
notice.  

2.  The May 1993 rating decision that denied service 
connection for hypertension involved undebatable error which, 
had it not been made, would have manifestly changed the 
outcome of the decision.

3.  A May 1993 rating decision denied service connection for 
arteriosclerotic heart disease.  The veteran was notified of 
that decision and did not file a notice of disagreement 
within one year of that notice.  

4.  The May 1993 rating decision that denied service 
connection for arteriosclerotic heart disease involved 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

5.  A May 1993 rating decision denied service connection for 
displacement of a right lower incisor and bicuspid teeth.  
The veteran was notified of that decision and did not file a 
notice of disagreement within one year of that notice.  

6.  Evidence added to the record since May 1993 concerning 
displacement of a right lower incisor and bicuspid teeth is 
merely cumulative of evidence that was previously of record 
and considered or does not support the veteran's claim.  

7.  A May 1993 rating decision denied service connection for 
hypertrophic left knee strain.  The veteran was notified of 
that decision and did not file a notice of disagreement 
within one year of that notice.  

8.  Evidence added to the record since May 1993 concerning 
hypertrophic left knee strain was not previously of record 
and raises a reasonable possibility of substantiating the 
claim.    

9.  The medical evidence shows that the veteran's current 
left knee disorder is related to his in-service hypertrophic 
left knee strain.  

10.   A May 1993 rating decision denied service connection 
for residuals of a left knee soft tissue injury.  The veteran 
was notified of that decision and did not file a notice of 
disagreement within one year of that notice.  

11.  Evidence added to the record since May 1993 concerning 
residuals of a left knee soft tissue injury was not 
previously of record and raises a reasonable possibility of 
substantiating the claim.    

12.  The medical evidence shows that the veteran's current 
left knee disorder is a residual of an in-service left knee 
soft tissue injury.  

13.  A May 1993 rating decision denied service connection for 
residuals of a tear of the posterior horn of the left knee.  
The veteran was notified of that decision and did not file a 
notice of disagreement within one year of that notice.  

14.  Evidence added to the record since May 1993 concerning 
residuals of a tear of the posterior horn of the left knee 
was not previously of record and raises a reasonable 
possibility of substantiating the claim.    

15.  The medical evidence shows that the veteran's current 
left knee disorder is a residual of an in-service tear of the 
posterior horn of the left knee.  

16.  Although the evidence indicates that the veteran may 
currently have hearing loss meeting the criteria set forth at 
38 C.F.R. § 3.385 for hearing loss disability, the medical 
evidence does not show that any current hearing loss is due 
to a disease or injury in service or was manifest to a 
compensable degree within one year after the veteran's 
separation from service.  

17.  The medical evidence does not show that the veteran 
currently has tinnitus or that any current tinnitus is due to 
a disease or injury in service or was manifest to a 
compensable degree within one year after the veteran's 
separation from service.  

18.  The medical evidence does not show that any current 
rheumatoid arthritis of the hands and shoulders is due to a 
disease or injury in service or was manifest to a compensable 
degree within one year after the veteran's separation from 
service.  

19.  The medical evidence does not show that the veteran has 
sickle cell anemia.  


CONCLUSIONS OF LAW

1.  The May 1993 rating decision was clearly and unmistakably 
erroneous in denying the veteran's claim for service 
connection for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.105(a) (2004).  

2.  The May 1993 rating decision was clearly and unmistakably 
erroneous in denying the veteran's claim for service 
connection for arteriosclerotic heart disease.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.105(a), 3.310 (2004).  

3.  Evidence received since the May 1993 rating decision, 
which denied the veteran's claim for service connection for 
displacement of a right lower incisor and bicuspid teeth, is 
not new and material and the claim is not reopened; the May 
1993 rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a) (2001, 2004), 20.302, 20.1103 
(2004).  

4.  Evidence received since the May 1993 rating decision, 
which denied the veteran's claim for service connection for 
hypertrophic left knee strain, is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a) (2001, 2004), 20.302, 20.1103 (2004).  

5.  Hypertrophic left knee strain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

6.  Evidence received since the May 1993 rating decision, 
which denied the veteran's claim for service connection for 
residuals of a left knee soft tissue injury, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001, 2004), 20.302, 
20.1103 (2004).  

7.  Residuals of a left knee soft tissue injury were incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

8.  Evidence received since the May 1993 rating decision, 
which denied the veteran's claim for service connection for 
residuals of a tear of the posterior horn of the left knee, 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2001, 
2004), 20.302, 20.1103 (2004).  

9.  Residuals of a tear of the posterior horn of the left 
knee were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

10.  Bilateral hearing loss with tinnitus was not incurred in 
or aggravated by service, nor may they be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).  

11.  Rheumatoid arthritis of the hands and shoulders was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

12.  Sickle cell anemia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 2003 statement 
of the case, the various supplemental statements of the case, 
and the May 2001, March 2003, and November 2003 RO letters to 
the veteran notifying him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that VA 
would attempt to obtain.  Thus, he may be considered to have 
been advised to submit any pertinent evidence in his 
possession.  Finally, the Board notes that records of VA and 
private treatment through June 2004 have been obtained, and 
that the veteran has been afforded several VA compensation 
examinations.  The veteran has not identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Therefore, the Board finds that the duty to 
assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially provided the 
veteran with notice as to the VCAA prior to the October 2001 
rating decision on appeal, and subsequently provided him with 
additional notice as to evidence and information that was 
necessary to establish his claims.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
March 2005, in light of the additional development performed 
subsequent to October 2001.  Therefore, the Board finds no 
evidence of prejudicial error in proceeding to a decision on 
the merits in the present case.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss, tinnitus, or arthritis becomes 
manifest to a degree of 10 percent within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Clear and unmistakable error

As noted above, the Board will consider, on its own motion, 
the issue of whether a May 1993 rating decision was clearly 
and unmistakably erroneous in denying service connection for 
hypertension and arteriosclerotic heart disease.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Hypertension 

A rating decision in May 1993 denied service connection for 
hypertension; the veteran was notified of that determination 
and did not file an appeal.  The Board concludes, however, 
that that decision was clearly and unmistakably erroneous and 
should be reversed.  

The evidence of record at the time of the 1993 rating 
decision included the service medical records which contain 
numerous recordings of elevated blood pressure readings, 
particularly in the latter years of service, although not all 
readings were elevated.  One examiner specifically diagnosed 
probable labile high blood pressure.  In addition, the 
veteran's daily headaches were attributed to his high blood 
pressure.  Moreover, the veteran was hospitalized at a VA 
facility in May 1992, approximately a year and a half after 
his separation from service, for evaluation and treatment of 
his hypertension that had been found on a routine outpatient 
visit.  He was started on antihypertensive medication during 
that hospitalization.  

On VA compensation examination in January 1993, it was noted 
that the veteran claimed to have been diagnosed as having 
hypertensive cardiovascular disease in 1976.  The veteran 
reportedly had not been taking his medication for 
hypertension regularly, but only as needed.  The veteran's 
blood pressure during that examination was recorded as 130/80 
and the examiner stated that there was "no evidence of 
hypertension."  

The Board finds that the numerous elevated blood pressure 
readings and notations of high blood pressure during service, 
coupled with the treatment for hypertension during the May 
1992 hospitalization wherein he was noted to have a history 
of hypertension provide ample evidence that the veteran had 
hypertension during service and after service.  Therefore, 
the RO's denial of service connection in May 1993 constituted 
an erroneous application of the available facts to the law.  
Clearly, had the error not been made, the outcome would have 
been manifestly different.  

Accordingly, the Board concludes that the May 1993 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for hypertension and should be reversed.  

Although not central to the instant decision, the Board notes 
that treatment records dated since 1996 contain numerous 
diagnoses of hypertension and reflect ongoing prescription of 
antihypertensive medication.  Therefore, service connection 
for hypertension is granted on the basis of direct service 
incurrence.  

Arteriosclerotic heart disease

A rating decision in May 1993 denied service connection for 
arteriosclerotic heart disease; the veteran was notified of 
that determination and did not file an appeal.  The Board 
concludes, however, that that decision was clearly and 
unmistakably erroneous and should be reversed.  

The evidence that was of record at the time of the May 1993 
rating decision included the service medical records, which 
contain no reference to complaints, clinical findings, or 
diagnoses of heart disease; the summary of a May 1992 VA 
hospitalization; and the report of a VA compensation 
examination in January 1993.  

The May 1992 hospitalization summary specifically lists a 
diagnosis of "ASHD, NIF, CFC II-B" (arteriosclerotic heart 
disease, functional class II-B).  The report discussed that 
diagnosis in conjunction with the diagnosis of hypertension.  
It is a well established fact that hypertension is a 
precursor of arteriosclerotic heart disease.  

In light of the Board's reversal of the May 1993 rating 
decision relating to service connection for hypertension, and 
the consequent grant of service connection for hypertension, 
the Board finds that the RO's denial of service connection 
for arteriosclerotic heart disease due to hypertension in 
that same decision was also error, which, had it not been 
made, would have manifestly changed the outcome.  

Accordingly, the Board concludes that the May 1993 rating 
decision was clearly and unmistakably erroneous in denying 
service connection for arteriosclerotic heart disease and 
should be reversed.  

Although not central to the instant decision, the Board notes 
that treatment records dated since 1996 contain numerous 
diagnoses of coronary artery disease and reflect ongoing 
treatment for that disorder.  Therefore, service connection 
for arteriosclerotic heart disease is granted.  

New and material evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For applications to reopen a claim received beginning August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

A rating decision in May 1993 denied service connection for 
each of the claimed disorders.  The veteran was notified of 
that decision and did not file a notice of disagreement 
within one year.  

The evidence that was of record at the time of the May 1993 
rating decision consisted primarily of the veteran's service 
medical records, the summary of a VA hospitalization in May 
1992, and the report of a VA compensation examination in 
January 1993.  

Displacement of a right lower incisor and bicuspid teeth

The service medical records show that the veteran sustained a 
closed fracture of the alveolar crest of his lower jaw in the 
region of teeth ## 24, 25, and 26 (incisors) in July 1965; 
arch bars were applied.  The remainder of the service medical 
and dental records are completely negative for any mention of 
problems with or displacement of the veteran's right lower 
incisor and bicuspid teeth.  

The summary of the May 1992 hospitalization and the January 
1993 examination are silent for mention of any problems with 
the veteran's teeth.  

The January 1993 rating decision denied service connection on 
the basis that the disorder apparently was acute and 
transitory and healed, inasmuch as the remainder of the 
service records are completely negative for the disorder.  

The veteran has submitted no additional medical or dental 
records concerning this issue since January 1993.  At his 
personal hearing, he testified that he had lost all his teeth 
due to gum disease.  

The veteran's hearing testimony concerning this issue 
provides no new information in support of his claim.  In 
fact, the testimony is actually against his own interest, 
because it shows that the teeth in question are no longer 
extant and that they were lost due to a disorder that he does 
not relate to service, gum disease.  In the absence of 
additional evidence, either medical, dental, or testimonial, 
providing information supportive of the veteran's claim, the 
Board finds that new and material evidence, meeting either 
the old or the revised definition, has not been presented.  

Therefore, the application to reopen the claim for service 
connection for displacement of a right lower incisor and 
bicuspid teeth is not reopened.  

Hypertrophic left knee strain, residuals of a left knee soft 
tissue injury, and a tear of the posterior horn of the left 
knee 

The service medical records show that the veteran injured his 
left leg in June 1972 while playing basketball.  Although it 
was initially felt to be a muscle strain, an orthopedic 
consultant diagnosed a tear in the posterior horn of the left 
medial meniscus.  The veteran again injured his left leg 
while playing basketball in June 1976; a soft tissue injury 
of the left knee was diagnosed.  A February 1978 clinic note 
indicates that the veteran again hurt his left knee when he 
fell off a bicycle.  Some edema and tenderness were noted at 
that time, but the ligaments were intact; left knee strain 
was diagnosed.  At the time of an examination in December 
1978, the veteran did not report any problems concerning his 
left knee.  Examiners in December 1978, March 1984, and 
November 1989 indicated that examination of the veteran's 
lower extremities was normal.  

The January 1993 VA examiner noted that the veteran had a 
history of strain and fracture of the left leg.  The veteran 
complained generally of joint pain.  On examination, there 
was no atrophy, contracture, or limitation of motion of 
either leg, although there was crepitation in both knees.  X-
rays of both knees reportedly showed hypertrophic 
degenerative joint disease.  

The January 1993 rating decision denied service connection 
for hypertrophic left knee strain, residuals of a left knee 
soft tissue injury, and a tear of the posterior horn of the 
left knee on the basis that, although the record showed that 
he was treated for those conditions early on during service, 
they apparently were cured and did not recur, inasmuch as 
multiple subsequent examination reports during service noted 
that the veteran's legs were normal.  The rating decision 
also noted that, although the January 1993 examiner diagnosed 
hypertrophic degenerative joint disease, that disorder was 
not shown within one year after the veteran's separation from 
service.  

Evidence added to the record since May 1993 relative to this 
issue consists primarily of VA and private treatment records 
dated from July 1996 to June 2004, duplicate service medical 
records, and the transcript of a personal hearing at the RO.  

At his hearing, the veteran testified that his private 
physician had related his current knee disorders to the 
injuries he sustained in service.  

The treatment records show treatment for and diagnoses of 
osteoarthritis of both knees.  In May 2004, a private 
physician noted diagnoses of degenerative osteoarthropathy of 
the left knee, with degenerative changes in the articular 
cartilage and with mild medial subluxation.  

The Board finds that the evidence added to the record since 
May 1993 was not previously of record and raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the Board concludes that new and material 
evidence has been presented and that the veteran's claims are 
reopened.  

Considering all of the evidence of record-evidence showing 
multiple injuries to the veteran's left knee during service, 
as well as the development of degenerative arthritis in the 
knee beginning shortly after the veteran's separation from 
service, the subsequent continuation of symptoms in the knee, 
including subluxation, and the veteran's personal hearing 
testimony-and affording the veteran the benefit of the 
doubt, 38 U.S.C.A. § 5107(b), the Board concludes that 
service connection for a left knee disability, claimed as 
hypertrophic left knee strain, residuals of a left knee soft 
tissue injury, and a tear of the posterior horn of the left 
knee, is established.  

Service connection

Bilateral hearing loss with tinnitus

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

The service medical records are completely negative for 
complaints, clinical findings, or diagnosis of hearing loss 
or tinnitus.  The report of the veteran's separation 
examination shows that the tested pure tone thresholds 
between 500 and 4000 Hertz were all 20 dB or less.  

The January 1993 examiner did not record any data, subjective 
or objective,  regarding the veteran's hearing loss or 
tinnitus.  

The veteran testified at his personal hearing that he 
believed that he had developed significant hearing loss as a 
result of working with teletype machines during service.  

The veteran submitted a January 2004 report by a private 
physician who diagnosed mild bilateral sensorineural hearing 
loss.  The reported audiometric data reflect pure tone 
thresholds of 25dB or less at 500, 1000, 2000, and 4000 
Hertz, with speech discriminations of 88 percent in the right 
ear and 84 percent in the left ear.  Although the examiner 
recounted the veteran's reported work in teletype 
communications and exposure close to generators during 
service, the examiner did not specifically relate the 
veteran's hearing loss to service.  He also indicated that 
there was no associated tinnitus or vertigo.  

Although the audiometric data from the private physician 
indicate that the veteran appears to have a hearing loss 
disability as defined by § 3.385, there is no competent 
evidence that the disability is due to a disease or injury 
during service or that it was manifest to a compensable 
degree within one year following the veteran's separation 
from service.  Nor is there any medical evidence showing that 
the veteran currently has tinnitus.  See Brammer v. 
Derwinski, 2 Vet. App. 266 (1992).  Lacking such evidence, 
service connection is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, service connection for bilateral hearing loss with 
tinnitus is denied.  

Rheumatoid arthritis of the hands and shoulders

The service medical records show that the veteran sustained a 
fracture of his right ring finger during service and 
periodically had symptoms related to the fracture; service 
connection for that disability has already been established.  
The service records are otherwise negative for complaints, 
clinical findings, or diagnosis of arthritis of the hands or 
shoulders.  

A the time of the January 1993 VA compensation examination, 
the veteran reported joint pain, but did not express any 
specific complaints about his hands or shoulders, except for 
the right ring finger fracture.  The examiner also did not 
record any pertinent abnormal clinical findings or diagnosis.  

An August 2000 VA compensation examination primarily 
evaluated residuals of the right ring finger fracture.  The 
only noted abnormal clinical finding that was not 
specifically related to the right ring finger was decreased 
grip strength of both hands.  No diagnosis concerning the 
veteran's hands (except for the right ring finger) or 
shoulders was recorded.  

Several private physicians have variously diagnosed 
degenerative arthritis of the right shoulder and either 
osteoarthritis or rheumatoid arthritis of both hands and 
wrists since 2001.  A private orthopedic surgeon submitted a 
long report of his evaluation of the veteran in May 2004.  He 
diagnosed spinal stenosis and disc disease at multiple levels 
of the veteran's lumbar and lumbosacral spine, as well as 
degenerative osteoarthropathy of the lumbosacral and cervical 
spine, left knee, and both wrists.  He commented that the 
veteran's degenerative joint disease was a form of chronic 
arthritis commonly found in middle aged and elderly people.  

The veteran testified at his hearing to his belief that his 
arthritis in his hands and shoulders was due to his 
in-service job as a teletype operator.  

The medical evidence in this case clearly shows that any 
arthritis that the veteran may have in his shoulders or hands 
began well after service.  There is no evidence of any 
arthritis in any of those joints during service or for more 
than 10 years after his separation from service.  And no 
examiner has attributed any arthritis in his shoulders or 
hands to any disease or injury in service.  Nor is there any 
medical evidence of any specific injury to the veteran's 
hands (other than the right ring finger) or shoulders during 
service.  

Therefore, the Board concludes that service connection for 
rheumatoid arthritis of the hands and shoulders is not 
established.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Sickle cell anemia 

The service medical records contain the report of a blood 
test in February 1984 indicating a positive test for "sickle 
cell."  A March 1984 hemoglobin electrophoresis test was 
reported to be "consistent A-S disease," although a 
hematologist indicated that a blood smear was without 
"sickle cell forms."  The service records also show that 
the veteran was diagnosed with polycythemia during service; 
service connection has already been established for that 
disability.  A hematology consultant in May 1989 noted that 
the veteran had relative polycythemia, but stated that no 
hematologic disease was present.  The report of the 
separation examination does not list a diagnosis of sickle 
cell anemia.  

Neither the summary of the May 1992 hospitalization nor the 
January 1993 VA examiner mentioned any symptoms, clinical 
findings, or diagnosis relative to sickle cell anemia.  

A VA compensation examiner and a VA hematologist in August 
and September 2000 reviewed the claims file and evaluated the 
veteran and diagnosed polycythemia vera.  Neither examiner 
mentioned sickle cell disease or sickle cell anemia.  

A private physician in February 2004 listed a diagnosis of 
sickle cell anemia, but he did not provide the results of any 
diagnostic testing used to establish that diagnosis or 
otherwise indicate the basis for making that diagnosis.  
Moreover, private peripheral blood smears in November 2000 
and October 2002 reportedly showed normocytic, normochromic 
red blood cells; neither examination report noted any sickle 
cell forms.  Accordingly, the Board accords the private 
examiner's diagnosis little probative weight.  

At his hearing, the veteran testified to his belief that he 
was currently anemic and that his sickle cell anemia and 
service-connected polycythemia were related.  He admitted, 
however, that he was receiving no treatment for sickle cell 
anemia and that no physician had told him that they were 
related.  

Although one blood test in service apparently was read as 
being positive for "sickle cell," the record does not 
reflect that any blood examination-in service or 
subsequently-has revealed any sickle cell forms and no 
examiner has diagnosed sickle cell disease or sickle cell 
anemia based on objective laboratory tests.  

Therefore, the Board concludes that, in the absence of 
credible evidence that the veteran currently has the claimed 
disability and lacking evidence that sickle cell anemia was 
present in or began during service, service connection is not 
established and so must be denied.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

The May 1993 rating decision was clearly and unmistakably 
erroneous in denying service connection for hypertension and 
arteriosclerotic heart disease.  Service connection is 
granted for hypertension and arteriosclerotic heart disease.  

New and material evidence not having been presented, the 
claim for service connection for displacement of a right 
lower incisor and bicuspid teeth is not reopened.  

New and material evidence having been presented, the claims 
for hypertrophic left knee strain, residuals of a left knee 
soft tissue injury, and a tear of the posterior horn of the 
left knee are reopened.  Service connection is granted for 
degenerative arthritis of the left knee, with degenerative 
changes in the articular cartilage and with mild medial 
subluxation, claimed as hypertrophic left knee strain, 
residuals of a left knee soft tissue injury, and a tear of 
the posterior horn of the left knee.  

Service connection for bilateral hearing loss with tinnitus, 
for rheumatoid arthritis of the hands and shoulders, and for 
sickle cell anemia is denied.  


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


